Dismissed and Memorandum Opinion filed August 12, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00605-CV
____________
 
WILLIAM HARRIS, Appellant
 
V.
 
JOSHUA A. HARRIS AND SAW MILL TAVERN, Appellees
 

 
On Appeal from the 80th District Court
Harris County, Texas
Trial Court Cause No. 2006-72298
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 30, 2010.  On July 28, 2010, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Justices Anderson, Frost, and
Seymore.